Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 1 of 66 PAGEID #: 6313




                           IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 IN RE: E. I. DU PONT DE NEMOURS AND                  CASE NO. 2:13-MD-2433
 COMPANY C-8 PERSONAL INJURY
 LITIGATION                                           JUDGE EDMUND A. SARGUS, JR.

 This document relates to:                            MAGISTRATE JUDGE ELIZABETH P.
                                                      DEAVERS
 Swartz et al., v. E. I. du Pont de Nemours
 and Company, Case No. 2:18-cv-136

 Abbott et al., v. E. I. du Pont de Nemours
 and Company, Case No. 2:17-cv-998



                            PROPOSED FINAL JURY INSTRUCTIONS


       Pursuant to CMO Nos. 26 and 27 [ECF Nos. 5185 and 5186], and PTO No. 51-A [ECF No.

5279], the Parties hereby submit their proposed jury instructions, subject to modifications depending

on developments during the trial. In recognition of the Court’s previous rulings, including but not

limited to the Court’s rulings on jury instructions in the first three trials in this MDL, and with the

understanding that the Court is likely to give substantially the same instructions in Swartz and Abbott

as the Court gave in Vigneron, and while preserving all prior objections and positions, the Parties’

proposed instructions for Swartz and Abbott largely follow the Court’s final instructions in Vigneron.

In the limited instances where one or both Parties request modifications from the final instructions in

Vigneron (other than to conform the instructions to this trial, such as to substitute the name of the

Plaintiffs, to add the loss of consortium instruction, and to revise for the type of cancer at issue), those

modifications are clearly noted in the text of the instruction.

       These proposed jury instructions also reflect the Court’s determination in DMO 34 [ECF No.

5285]. DuPont preserves all prior objections and positions regarding the application of collateral

estoppel to these claims. See ECF Nos. 5278, 5281-1, 5283.
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 2 of 66 PAGEID #: 6314




       As to any disputed instructions, the Parties reserve the opportunity to explain their positions in

more detail and submit additional authority, if necessary, at the charge conference. The Parties also

reserve their rights to alter, amend, supplement, or withdraw any proposed instruction, as well as

propose new instructions, in light of future developments during the trial or otherwise.




    Date: January 14, 2020                                 Respectfully submitted,


    s/ Jon C. Conlin                                       s/ Damond R. Mace
    Jon C. Conlin                                          Damond R. Mace (0017102)
    CORY WATSON, P.C.                                      Nathan A. Leber (0090770)
    2131 Magnolia Ave., Suite 200                          SQUIRE PATTON BOGGS (US) LLP
    Birmingham, AL 35205                                   4900 Key Tower
    Telephone: 205-328-2200                                127 Public Square
    Fax: 205-324-7896                                      Cleveland, Ohio 44114
    Email: c8@corywatson.com                               (216) 479-8500 (Phone)
                                                           (216) 479-8780 (Fax)
    F. Jerome Tapley                                       Email: damond.mace@squirepb.com
    Elizabeth E. Chambers                                          nathan.leber@squirepb.com
    Nina M. Towle
    Mitchell Theodore                                      Aneca E. Lasley (0072366)
    Brett Thompson                                         Jesse L. Taylor (0088209)
    CORY WATSON, P.C.                                      SQUIRE PATTON BOGGS (US) LLP
    2131 Magnolia Ave., Suite 200                          2000 Huntington Center
    Birmingham, AL 35205                                   41 S. High Street
    Telephone: 205-328-2200                                Columbus, Ohio 43215
    Fax: 205-324-7896                                      (614) 365-2700 (Phone)
    Email: c8@corywatson.com                               (614) 365-2499 (Fax)
                                                           Email: aneca.lasley@squirepb.com
    Counsel for Plaintiffs                                         jesse.taylor@squirepb.com


                                                           Counsel for Defendant E. I. du Pont de
                                                           Nemours and Company
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 3 of 66 PAGEID #: 6315




                                         TABLE OF CONTENTS


Instruction No. Description                                           Page


Instruction No. 1 (Province of the Court)                                    1

Instruction No. 2 (Province of the Jury)                                     2

Instruction No. 3 (Multiple Plaintiffs)                                      3

Instruction No. 4 (All Persons Equal Before the Law)                         4

Instruction No. 5 (Corporations)                                             5

Instruction No. 6 (Duties of the Jury)                                       6

Instruction No. 7 (Evidence)                                                 7

Instruction No. 8 (Inadmissible and Stricken Evidence)                       8

Instruction No. 9 (Stipulations and Admissions)                              9

Instruction No. 10 (Direct Evidence; Circumstantial Evidence)             10

Instruction No. 11 (Inferences Defined)                                  11

Instruction No. 12 (Credibility of Witnesses)                          12-13

Instruction No. 13 (Expert Witnesses)                                     14

Instruction No. 14 (Evaluation of Deposition Testimony)                   15

Instruction No. 15 (Burden of Proof)                                      16

Instruction No. 16 (Preponderance of the Evidence)                        17

Instruction No. 17 (If You Find or If You Decide)                        18

Instruction No. 18 (General Statement of Issues)                         19

Instruction No. 19 (Statute of Limitations)                              20

Instruction No. 20 (Negligence – Generally & Scope of Jury Inquiry)    21-22

Instruction No. 21 (Negligence – Duty)                                   23

Instruction No. 22 (Negligence – Breach)                                 24
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 4 of 66 PAGEID #: 6316




Instruction No. 23 (Negligence – Proximate Cause)                                       25

Instruction No. 24 (Negligence – Proximate Cause – Foreseeability)                      26

Instruction No. 25 (Negligence – Conclusion)                                            27

Instruction No. 26 (Permanent & Substantial Physical Deformity)                         28

Instruction No. 27 (Loss of Consortium)                                                 29

Instruction No. 28 (Damages – Generally)                                                30

Instruction No. 29 (Compensatory Damages)                                            31-32

Instruction No. 30 (Future Damages)                                                    33

Instruction No. 31 (Damages – Taxes )                                                  35

Instruction No. 32 (Damages – Attorneys’ Fees)                                         32

Instruction No. 33 (Interrogatory To Be Given)                                         36

Instruction No. 34 (Clear and Convincing Evidence)                                     37

Instruction No. 35 (Actual Malice)                                                     38

Instruction No. 36 (Deliberations and Verdict Information)                           39-40

Instruction No. 37 (Duty to Deliberate)                                                41

Instruction No. 38 (Form of Verdict)                                                   42

Instruction No. 39 (Experiments, Research, and Investigation)                          43

Instruction No. 40 (Instructions and Form Do Not Recommend Any Particular Verdict)     44

Instruction No. 41 (Notify Court Security Officer When Verdict is Ready)               45

Instruction No. 42 (Written Instructions)                                              46

Jury Verdict Form For Negligence Claim (Swartz) (DuPont’s Version)                     47

Jury Verdict Form For Loss of Consortium Claim (Swartz) (DuPont’s Version)             48

Jury Verdict Interrogatory No. 1 (Swartz) (DuPont’s Version)                           49

Jury Verdict Interrogatory No. 2 (Swartz) (DuPont’s Version)                           50

Jury Verdict Form For Negligence Claim (Abbott) (DuPont’s Version)                     51
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 5 of 66 PAGEID #: 6317




 Jury Verdict Form For Loss of Consortium Claim (Abbott) (DuPont’s Version)      52

 Jury Verdict Interrogatory No. 1 (Abbott) (DuPont’s Version)                    53

 Jury Verdict Interrogatory No. 2 (Abbott) (DuPont’s Version)                    54

 Jury Verdict Form For Negligence Claim (Abbott) (Plaintiffs’ Version)           55

 Jury Verdict Form For Loss of Consortium Claim (Abbott) (Plaintiffs’ Version)   56

 Jury Verdict Interrogatory No. 1 (Abbott) (Plaintiffs’ Version)                 57

 Jury Verdict Interrogatory No. 2 (Abbott) (Plaintiffs’ Version)                 58

 Jury Verdict Form For Negligence Claim (Swartz) (Plaintiffs’ Version)           59

 Jury Verdict Form For Loss of Consortium Claim (Swartz) (Plaintiffs’ Version)   60

 Jury Verdict Interrogatory No. 1 (Swartz) (Plaintiffs’ Version)                 61




                                                 v
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 6 of 66 PAGEID #: 6318




                                          Instruction No. 1

                                    PROVINCE OF THE COURT

       Ladies and Gentlemen of the Jury:

       Now that you have heard the evidence and the arguments, the time has come to instruct you

as to the law governing the case.

       Although you as jurors are the sole judges of the facts, you are duty bound to follow the law

as stated in the instructions of the Court and to apply the law so given to the facts as you find them

from the evidence before you.

       You are not to single out any one instruction alone as stating the law, but must consider the

instructions as a whole.

       Neither are you to be concerned with the wisdom of any rule of law. Regardless of any opinion

that you may have as to what the law ought to be, it would be a violation of your sworn duty to base

a verdict upon any other view of the law than that given in the instructions of the Court.



References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
Instructions [Vigneron ECF No. 195] at Instruction No. 1.




                                                  1
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 7 of 66 PAGEID #: 6319




                                           Instruction No. 2

                                    PROVINCE OF THE JURY

       You have been chosen and sworn as jurors in this case to try the issues of fact presented by

the allegations of the Complaints of two sets of Plaintiffs—Angela and Teddy Swartz, and Travis and

Julie Abbott—whom I will sometimes refer to collectively as the Swartzes and the Abbotts, or

individually as “Angela Swartz” or “Mrs. Swartz,” “Teddy Swartz” or “Mr. Swartz,” “Travis Abbott”

or “Mr. Abbott,” and “Julie Abbott” or “Mrs. Abbott.” Mr. and Mrs. Swartz and Mr. and Mrs. Abbott

have filed claims against Defendant DuPont, referred to as “Defendant” or “DuPont.”

       You are to perform this duty without bias or prejudice as to any party. The law does not permit

jurors to be governed by sympathy, prejudice, or public opinion. The parties and the public expect

that you will carefully and impartially consider all the evidence, follow the law as stated by the Court,

and reach a just verdict, regardless of the consequences.



References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
Instructions [Vigneron ECF No. 195] at Instruction No. 2.




                                                   2
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 8 of 66 PAGEID #: 6320




                                            Instruction No. 3

                                      MULTIPLE PLAINTIFFS

          This trial involves two sets of plaintiffs: Mrs. Swartz and her husband, Mr. Swartz, as well as

Mr. Abbott and his wife, Mrs. Abbott. Although the claims of these plaintiffs are being tried together,

the rights of Mrs. Swartz and Mr. Swartz are separate and distinct from the rights of Mr. Abbott and

Mrs. Abbott. You should decide each set of plaintiffs’ claims as if they were asserted in a separate

action.

Reference: OJI § 311.03(1).




                                                     3
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 9 of 66 PAGEID #: 6321




                                          Instruction No. 4

                          ALL PERSONS EQUAL BEFORE THE LAW

       The case should be considered and decided by you as an action between persons of equal

standing in the community, or equal worth, and holding the same or similar stations in life. A

corporation is entitled to the same fair trial as a private individual.         All persons, including

corporations, stand equal before the law, and are to be dealt with as equals in a court of justice.



References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
Instructions [Vigneron ECF No. 195] at Instruction No. 3.




                                                   4
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 10 of 66 PAGEID #: 6322




                                          Instruction No. 5

                                        CORPORATIONS

        A corporation is responsible for the acts of its employees, agents, directors, and officers

 performed within the scope of his or her duties as an employee of the corporation.



 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 4.




                                                  5
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 11 of 66 PAGEID #: 6323




                                            Instruction No. 6

                                          DUTIES OF THE JURY

        Counsel in this case may have referred to some of the governing rules of law in their

 arguments. If, however, any difference appears to you between the law as stated by counsel and that

 stated by the Court in these instructions, you are of course to be governed by the Court’s instructions.

        Nothing I say in these instructions, or throughout the trial, is to be taken as an indication that

 I have any opinions about the facts of the case, or what that opinion is. It is not my function to

 determine the facts, but rather yours.



 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 5.




                                                    6
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 12 of 66 PAGEID #: 6324




                                          Instruction No. 7

                                            EVIDENCE

        The evidence in this case consists of the sworn testimony of the witnesses and all the exhibits

 which have been received into evidence. The following things are not evidence, and you must not

 consider them as evidence in deciding the facts of this case: (1) statements and arguments of the

 attorneys; (2) questions and objections of the attorneys; (3) testimony that I instructed you to

 disregard; and (4) anything you may have seen or heard when court was not in session, even if what

 you saw or heard was done or said by one of the parties or by one of the witnesses.

        You are to consider only the evidence in the case. However, you are not limited to the bald

 statements of the witnesses, but you are permitted to draw from the facts which you have found have

 been proved, such reasonable inferences as seem justified in the light of your own experience. This

 is to say, from the facts which have been proved, you may draw an inference based upon reason and

 common sense.



 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 6.




                                                   7
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 13 of 66 PAGEID #: 6325




                                          Instruction No. 8

                          INADMISSIBLE AND STRICKEN EVIDENCE

        It is the duty of the lawyers to object when the other side offers testimony or other materials

 which a lawyer believes are not properly admissible in evidence. If, during the course of the trial, I

 sustained an objection by one lawyer to a question asked by the other lawyer, you are to disregard the

 question and you must not guess about what the answer would have been. If a question was asked

 and the witness answered it, and I ruled that you should not consider the answer, then you must

 disregard both the question and the answer in your deliberations just as if the question and answer

 had never been spoken.



 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 7.




                                                   8
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 14 of 66 PAGEID #: 6326




                                           Instruction No. 9

                               STIPULATIONS AND ADMISSIONS

        Statements and arguments of the lawyers are not evidence in the case, unless made as an

 admission or stipulation of fact. A stipulation is an agreement between both sides that certain facts

 are true. An admission means that certain facts are not disputed. When the lawyers on both sides

 stipulate or agree to the existence of a fact, you must, unless instructed otherwise, accept the

 stipulation as evidence, and regard that fact as proved.



 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 8.




                                                    9
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 15 of 66 PAGEID #: 6327




                                          Instruction No. 10

                     DIRECT EVIDENCE; CIRCUMSTANTIAL EVIDENCE

        There are, generally speaking, two types of evidence from which a jury may properly find the

 truth as to the facts of a case. One is direct evidence, such as the testimony of an eyewitness. The

 other is indirect or circumstantial evidence, the proof of a chain of circumstances pointing to the

 existence or non-existence of certain facts.

        As a general rule, the law makes no distinction between direct or circumstantial evidence, but

 simply requires that the jury find the facts in accordance with the applicable burden of proof, which

 is explained in these instructions.



 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 9.




                                                  10
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 16 of 66 PAGEID #: 6328




                                          Instruction No. 11

                                     INFERENCES DEFINED

        Inferences are deductions or conclusions which reason and common sense lead you to draw

 from facts that have been established by the evidence in the case.



 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 10.




                                                  11
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 17 of 66 PAGEID #: 6329




                                          Instruction No. 12

                                  CREDIBILITY OF WITNESSES

        You, as jurors, are the sole judges of the credibility of the witnesses and the weight their

 testimony deserves. You may be guided by the appearance and conduct of the witness, by the manner

 in which the witness testifies, by the character of the testimony given, or by evidence to the contrary

 of the testimony given.

        You should carefully scrutinize all the testimony given, the circumstances under which each

 witness has testified, and every matter in evidence which tends to show whether a witness is worthy

 of belief. Consider each witness’ intelligence, motive and state of mind, and demeanor or manner

 while on the stand. Consider the witness’ ability to observe the matters and whether he or she

 impresses you as having an accurate recollection of these matters. Consider also any relation each

 witness may bear to either side of the case; the manner in which each witness might be affected by

 the verdict; and the extent to which, if at all, each witness’ testimony is either supported or

 contradicted by other evidence in the case.

        Inconsistencies or discrepancies in the testimony of a witness, or between the testimonies of

 different witnesses, may or may not cause the you to discredit such testimony. Two or more persons

 witnessing an incident or a transaction may see or hear it differently; and innocent misrecollection,

 like failure of recollection, is not an uncommon experience. In weighing the effect of a discrepancy,

 always consider whether it pertains to a matter of importance or an unimportant detail, and whether

 the discrepancy results from innocent error or intentional falsehood.

        After making your own judgment, you will give the testimony of each witness such weight,

 if any, as you may think it deserves.

        Also, the weight of the evidence is not necessarily determined by the number of witnesses

 testifying to the existence or non-existence of any fact. You may find the testimony of a small number


                                                   12
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 18 of 66 PAGEID #: 6330




 of witnesses as to any fact is more credible than the testimony of a larger number of witnesses to the

 contrary.



 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 11.




                                                  13
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 19 of 66 PAGEID #: 6331




                                           Instruction No. 13

                                        EXPERT WITNESSES

        You have heard from witnesses who are experts in a particular field because of their special

 education, knowledge, and/or experience. Such expert witness testimony is admitted for whatever

 assistance it may provide to help you arrive at a just verdict.

        You are not bound to accept the testimony of any person just because he or she testified as an

 expert witness. As with other witnesses, the duty of deciding what weight to give to the testimony of

 an expert witness rests on you alone. In deciding what weight to give to an expert’s testimony, you

 may consider the expert’s skill, experience, knowledge, veracity, and familiarity with the facts of this

 case. You should also apply the same rules that apply to other witnesses when testing the credibility

 of each expert witness and deciding what weight to give his or her testimony.


 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 12.




                                                    14
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 20 of 66 PAGEID #: 6332




                                         Instruction No. 14

                        EVALUATION OF DEPOSITION TESTIMONY

        The testimony of certain witnesses was presented by videotape deposition. You should give

 this testimony the same consideration you would give it had the witness personally appeared in court.


 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 13.




                                                  15
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 21 of 66 PAGEID #: 6333




                                         Instruction No. 15

                                       BURDEN OF PROOF

        Unless I instruct you otherwise, the burden of proof in this case is on the Plaintiffs to prove

 their claims and any damages by a preponderance of the evidence, which I will define for you.



 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 14.




                                                  16
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 22 of 66 PAGEID #: 6334




                                         Instruction No. 16

                            PREPONDERANCE OF THE EVIDENCE

        Preponderance of the evidence is the greater weight of the evidence; that is, evidence that you

 believe because it outweighs or overbalances in your mind the evidence opposed to it. A

 preponderance means evidence that is more probable, more persuasive, or of greater probative value.

 It is the quality of the evidence that must be weighted. Quality may, or may not, be identical with

 quantity.

        In determining whether an issue has been proved by a preponderance of the evidence, you

 should consider all the evidence, regardless of who produced it.

        If the weight of the evidence is equally balanced, or if you are unable to determine which side

 of an issue has the preponderance, the party who has the burden of proof has not established such

 issue by a preponderance of the evidence.



 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 15.




                                                  17
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 23 of 66 PAGEID #: 6335




                                          Instruction No. 17

                                IF YOU FIND OR IF YOU DECIDE

        When I say in these instructions that a party has the burden of proof on any proposition, or

 use the expression “if you find” or “if you decide,” I mean you must be persuaded, considering all

 the evidence in the case, that the proposition is more probably true than not true.



 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 16.




                                                   18
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 24 of 66 PAGEID #: 6336




                               Instruction No. 18

                      GENERAL STATEMENT OF ISSUES                               Commented [A1]: P
                                                                                arties to base
                                                                                submissions on Court’s
                                                                                rulings regarding the
                    [PLAINTIFFS’ PROPOSED INSTRUCTION]                          preliminary instructions




                     [DUPONT’S PROPOSED INSTRUCTION]




                                      19
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 25 of 66 PAGEID #: 6337




                               Instruction No. 19

   STATUTE OF LIMITATIONS [PLACEHOLDER PENDING RULING ON MOTIONS]




                                      20
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 26 of 66 PAGEID #: 6338




                                            Instruction No. 20

                 NEGLIGENCE – GENERALLY & SCOPE OF JURY INQUIRY

         Now, I will explain the claims brought by Mrs. Swartz and Mr. Abbott, which are claims for

 negligence. “Negligence” is a failure to use ordinary care.

         Typically, to prove a claim for negligence, a plaintiff like Mrs. Swartz or Mr. Abbott has the

 burden of proving three elements by a preponderance of the evidence:

     1. That the defendant owed a duty of care;

     2. That the defendant breached, or failed to follow that duty; and

     3. That as a result the plaintiff was injured.

 Plaintiffs’ Version:

         As I instructed you at the very beginning of this case, before this trial began, there was a legal

 determination made that DuPont was negligent in allowing C-8 to enter into the plaintiffs’ drinking

 water. The Court has already determined that DuPont has been found to (1) have owed plaintiffs a

 duty of care and (2) breached, or failed to follow that duty. Because of this determination, this is not

 an issue that is legally in dispute in this trial. Juries decide disputed issues of fact. You will not decide

 whether DuPont was negligent, since that issue has already been determined. Having determined that

 DuPont was negligent, each plaintiff now has the burden of proving by a preponderance of the

 evidence: That, as a result of DuPont allowing C-8 to enter into the plaintiffs’ drinking water, he or

 she was injured.

         I will now instruct you on the elements of Neglience, including those which have already been

 judicially decided.

 Reference: OJI § 311.05(2) (modified); DMO 34 [ECF No. 5285].




                                                      21
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 27 of 66 PAGEID #: 6339




 DuPont’s Version:

        As I instructed you at the very beginning of this case, the first two elements have already been

 decided. You are instructed that DuPont owed a duty and breached it. I will now instruct you

 regarding the third element, which is the issue that you must decide.



 Reference: OJI § 311.05(2) (modified); DMO 34 [ECF No. 5285]; Banford v. Aldrich Chem. Co.,
 126 Ohio St. 3d 210, 216-17 (2010).




                                                  22
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 28 of 66 PAGEID #: 6340




                                             Instruction No. 21

                                         NEGLIGENCE – DUTY

 Plaintiffs’ Version:

         To prove the existence of a duty, the plaintiffs have already shown by a preponderance of the

 evidence that a reasonably prudent corporation would have foreseen at the relevant time that injury

 was likely to result to someone in plaintiffs’ position from DuPont’s conduct. It has already been

 determined that DuPont should have foreseen, under the circumstances, that the likely result of an act

 or failure to act would cause injuries. The test for foreseeability was not whether DuPont should have

 foreseen the injuries exactly as it happened to plaintiffs.            The test was whether under the

 circumstances a reasonably prudent corporation would have anticipated that an act or failure to act

 would likely cause injuries. Before this trial began, the Court has already determined that DuPont has

 been found to (1) have owed plaintiffs a duty of care as defined here. Because of this determination,

 this is not an issue that is legally in dispute in this trial. Juries decide disputed issues of fact. You will

 not decide whether DuPont owed plaintiffs a duty of care, since that issue has already been determined

 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 19. Dispositive Motion Order No. 34 [ECF.
 No. 5285].


 DuPont’s Version:

         DuPont preserves it objections to the Court’s decision in DMO 34 [ECF No. 5285], but based

 on that decision, DuPont does not believe this instruction should be given.

 References: Dispositive Motion Order No. 34 [ECF. No. 5285]; Banford v. Aldrich Chem. Co., 126
 Ohio St. 3d 210, 216-17 (2010).




                                                      23
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 29 of 66 PAGEID #: 6341




                                            Instruction No. 22

                                      NEGLIGENCE – BREACH

 Plaintiffs’ Version:

         Having determined that DuPont owed the plaintiffs a duty, the Court next determine based on

 the preponderance of the evidence that DuPont breached that duty. A corporation breaches a duty by

 failing to use ordinary care. As I have instructed, ordinary care is the care that a reasonably careful

 corporation would use under the same or similar circumstances.

         Since the Court has already determined that DuPont has been found to have breached, or failed

 to use ordinary care, this is not an issue that is legally in dispute in this trial. Juries decide disputed

 issues of fact. You will not decide whether DuPont breach its duty to plaintiffs, since that issue has

 already been determined

 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 20. Dispositive Motion Order No. 34 [ECF.
 No. 5285].


 DuPont’s Version:

         DuPont preserves it objections to the Court’s decision in DMO 34 [ECF No. 5285], but based

 on that decision, DuPont does not believe this instruction should be given.

 References: Dispositive Motion Order No. 34 [ECF. No. 5285]; Banford v. Aldrich Chem. Co., 126
 Ohio St. 3d 210, 216-17 (2010).




                                                     24
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 30 of 66 PAGEID #: 6342




                                         Instruction No. 23

                             NEGLIGENCE – PROXIMATE CAUSE

 Plaintiffs’ Version:

        You must determine based on a preponderance of evidence whether DuPont’s conduct was a

 proximate cause of Mrs. Swartz’s injuries. Likewise, you must determine based on a preponderance

 of the evidence whether DuPont’s conduct was a proximate cause of Mr. Abbott’s injuries.

 Proximate cause is an act or failure to act that was a substantial factor in bringing about an injury

 and without which the injury would not have occurred. A substantial factor is present when there is

 “some reasonable connection between the act or omission of the defendant and the damage the

 plaintiff has suffered.”

 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 20, first paragraph. OJI § 405.01 (modified);
 Queen City Terminals, Inc. v. Gen. Am. Transp. Corp., 1995-Ohio-285, 73 Ohio St. 3d 609, 618, 653
 N.E.2d 661, 670 (quoting Prosser & Keeton, Law of Torts (5 Ed.1984) 263, Section 41.); Kelemen
 v. Williams, No. 92AP-1205, 1993 WL 55171, at *4 (Ohio Ct. App. Mar. 4, 1993); In re Gadolinium-
 Based Contrast Agents Prod. Liability Lit., Nos. 1:08-gd-50000, 1:12-gd-50004, 2013 WL 593993,
 at *3 (N.D. Ohio Feb. 15, 2013); Skinner v. North Market Dev. Auth., Inc., No. 96APE12-1655, 1991
 WL 381638, at *3 (Ohio Ct. App. Jul. 10, 1997); see Restatement (Second) of Torts § 432 (1965);
 Burrage v. U.S., 134 S. Ct. 881, 890 (2014) (citing W. Keeton, D. Dobbs, R. Keeton, & D. Owen,
 Prosser and Keeton on Law of Torts § 41, at. 267 (5th ed. 1984))


 DuPont’s Version:


        You must determine based on a preponderance of evidence whether DuPont’s conduct was a

 proximate cause of Mrs. Swartz’s injuries. Likewise, you must determine based on a preponderance

 of the evidence whether DuPont’s conduct was a proximate cause of Mr. Abbott’s injuries.

 “Proximate cause” is an act or failure to act that in the natural and continuous sequence directly

 produced the injury and without which the injury would not have occurred.

 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 20, first paragraph; OJI § 405.01(2).


                                                 25
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 31 of 66 PAGEID #: 6343




                                            Instruction No. 24

                 NEGLIGENCE – PROXIMATE CAUSE – FORESEEABILITY

 Plaintiffs’ Version:

         To prove proximate cause, Plaintiffs had to show that their injuries were a natural and

 probable consequence of DuPont’s judicially determined negligence. The test for foreseeability is

 not whether DuPont should have foreseen the injury exactly as it happened to Plaintiffs. Instead, the

 test is whether under the circumstances a reasonably careful corporation would have anticipated that

 an act or failure to act would likely result in or cause injuries. For Plaintiffs’ injuries to be considered

 the natural and probable consequence of an act, Plaintiffs had to prove that DuPont should have

 foreseen or reasonably anticipated that injury would result from its judicially determined negligence.

         Since the Court has already determined that DuPont has been found to have breached, or failed

 to use ordinary care and it was foreseeable that this negligence would result in harm, this is not an

 issue that is legally in dispute in this trial. Juries decide disputed issues of fact. You will not decide

 whether harm or injury was foreseeable because of DuPont’s negligence, since that issue has already

 been determined.

 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 20, second paragraph (modified by agreement
 of the parties). Dispositive Motion Order No. 34 [ECF. No. 5285].

 DuPont’s Version:

         DuPont preserves it objections to the Court’s decision in DMO 34 [ECF No. 5285], but based

 on that decision, DuPont does not believe this instruction should be given.

 References: Dispositive Motion Order No. 34 [ECF. No. 5285]; Banford v. Aldrich Chem. Co., 126
 Ohio St. 3d 210, 216-17 (2010).




                                                     26
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 32 of 66 PAGEID #: 6344




                                            Instruction No. 25

                                   NEGLIGENCE – CONCLUSION

 Plaintiffs’ Version:

         You have now heard the relevant law applicable to Plaintiffs’ negligence claims. If you find,

 by a preponderance of the evidence, that DuPont’s judicially determind neglgence proximately

 caused injury to Plaintiffs, then your verdict must be for Plaintiffs. However, if you find that Plaintiffs

 failed to prove DuPont’s negligence proximately caused Mrs. Swartz’s injuries, then your verdict on

 the negligence claim must be for DuPont.

 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 22. Dispositive Motion Order No. 34 [ECF.
 No. 5285].

 DuPont’s Version:

         You have now heard the relevant law applicable to the element that you must decide of both

 Mrs. Swartz’s and Mr. Abbott’s negligence claims. You must determine proximate cause separately

 for each Mrs. Swartz, and Mr. Abbott. If you find, by a preponderance of the evidence, that DuPont

 proximately caused injury to Mrs. Swartz, then your verdict must be for Mrs. Swartz. If you find, by

 a preponderance of the evidence, that DuPont proximately caused injury to Mr. Abbott, then your

 verdict must be for Mr. Abbott. However, if you find that Mrs. Swartz and/or Mr. Abbott failed to

 prove that DuPont’s conduct caused their respective injuries meaning they would have developed

 their respective injuries regardless, then your verdict on Mrs. Swartz’s and/or Mr. Abbott’s

 negligence claims must be for DuPont.

 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 22.




                                                     27
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 33 of 66 PAGEID #: 6345




                                         Instruction No. 26

                PERMANENT AND SUBSTANTIAL PHYSICAL DEFORMITY

 Plaintiffs’ Version:

        Plaintiffs do not believe this instruction should be given considering the Court’s rulings

 regarding the inapplicability of Ohio Tort Reform Act.

 DuPont’s Version:

        If you find for Mrs. Swartz on her negligence claim, you must also decide whether Mrs.

 Swartz’s injuries resulted in a permanent and substantial physical deformity. A permanent and

 substantial physical deformity is a catastrophic injury that must be severe, objective, visible, and

 objectively disfiguring. An injury that is incidental in nature is not a permanent and substantial

 physical deformity.


 References: Ohio Rev. Code 2315.18; Arbino v. Johnson & Johnson, 880 N.E.2d 420, 432-33 (Ohio
 2008); Hetrick v. Edward, 2014 Ohio Misc. LEXIS 8921, at *5-6 (Ohio Ct. Com. Pl. May 9, 2014);
 Weldon v. Presley, 2011 U.S. Dist. LEXIS 95248, at *19 (N.D. Ohio Aug. 9, 2011), report and
 recommendation adopted by 2011 U.S. Dist. LEXIS 95247 (N.D. Ohio Aug. 25, 2011); Simpkins v.
 Grace Brethren Church of Del., 75 N.E.3d 122, 128, 138 (Ohio 2016).




                                                 28
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 34 of 66 PAGEID #: 6346




                                          Instruction No. 27

                                     LOSS OF CONSORTIUM

 Plaintiffs’ Version:

        Mr. Swartz and Mrs. Abbott each bring a separate claim for loss of consortium. Consortium

 includes any proven loss of marital services, society, companionship, comfort, sexual relations, love,

 solace, and support due to the injuries suffered by their respective spouses arising from their

 negligence claims. If you find for Mrs. Swartz on her negligence claim, you may award an amount

 that will reasonably compensate Mr. Swartz for damages that you find by a preponderance of

 evidence resulted to him from a loss of consortium, if any. Likewise, if you find for Mr. Abbott on

 his negligence claim, you may award an amount that will reasonably compensate Mrs. Abbott for

 damages that you find by a preponderance of evidence resulted to her from a loss of consortium, if

 any.

 References: OJI § 315.03 (modified).

 DuPont’s Version:

        DuPont preserves its prior objections to the ability of plaintiffs to pursue any loss of

 consortium claim. DuPont maintains its position that all loss of consortium claims were released in

 the Leach Agreement. Without waiving its prior objections, in the event the Court permits such

 claims to be tried, DuPont does not have additional objections related to this instruction.

 References: ECF Nos. 1897 & 2480; OJI § 315.03 (modified).




                                                   29
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 35 of 66 PAGEID #: 6347




                                          Instruction No. 28

                                    DAMAGES – GENERALLY

        I will now instruct you on the law of damages as it relates to Plaintiffs’ claims. If you find in

 favor of Mrs. Swartz or Mr. Abbott on either or both of their negligence claims, then you must

 determine the issue of their individual damages. Similarly, if you find in favor of Mr. Swartz or Mrs.

 Abbott on either or both of their loss of consortium claims, then you must determine the issue of their

 individual damages.

        At this point in the case, I have no way of knowing what your verdicts will be. The fact that

 I am instructing you as to the proper measure of damages should not be considered as indicating any

 view of mine as to which party is entitled to your verdict in this case. Instructions as to the measure

 of damages are given for your guidance only in the event you should find in favor of one or more of

 the Plaintiffs by a preponderance of the evidence in the case in accordance with the other instructions.

        You are instructed that damages are not presumed, nor may they be based upon speculation

 or guess work; they must be proven. You must also understand that the burden is on each of the

 respective Plaintiffs to prove by the greater weight of the evidence each element of damage that he

 or she claims. Unless such item or element claimed is proven by a preponderance of the evidence, a

 plaintiff cannot recover damages on that item or element of damage.

        No plaintiff should be either undercompensated or overcompensated for his or her proven

 injuries. You must arrive at a reasonable and just award in view of the evidence. You are in no way

 bound by, nor should you use, any rigid mathematical formula, nor are you bound by any numbers

 suggested by the attorneys. The determination of damages is solely your function, not the function

 of counsel, and must be based on proper evidence.

 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 23 (modified to address loss of consortium
 and to add agreed-to term “proven” in third paragraph).


                                                   30
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 36 of 66 PAGEID #: 6348




                                            Instruction No. 29

                                   COMPENSATORY DAMAGES

        If you reach the question of damages for Mrs. Swartz and/ or Mr. Abbott, you will then decide

 by the greater weight of the evidence an amount of money that will reasonably compensate Mrs.

 Swartz and/or Mr. Abbott for any actual injury proximately caused by DuPont’s conduct. In deciding

 this amount, you will consider:

        (1) the nature and extent of the injury;

        (2) the effect upon physical health;

        (3) the pain and suffering experienced; and

        (4) the ability or inability to perform usual activities.

        With regard to pain and suffering, you may consider whether Mrs. Swartz and/or Mr. Abbott

 have shown by the greater weight of the evidence that she and/or he suffered from emotional distress

 or mental anguish related to her and/or his cancer diagnosis and surgeries related to the cancers,

 complications directly related to the cancers, if any, and/or that she and/or he suffered any mental

 anxiety over the cancer returning. This latter form of pain and suffering has been referred to

 throughout this trial as cancerphobia. To recover for cancerphobia, Mrs. Swartz and/or Mr. Abbott

 each must have separately established by the greater weight of the evidence that she and/or he is

 aware that she and/or he in fact possess an increased statistical likelihood of developing cancer, and

 that from this knowledge springs a reasonable apprehension which manifests itself in emotional

 distress. It is for you to decide whether Mrs. Swartz and/or Mr. Abbott’s claimed apprehension or

 fear of developing cancer is reasonable.




                                                    31
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 37 of 66 PAGEID #: 6349




        If you decide to award damages, you will determine what sum will compensate each plaintiff

 for her and/or his injuries to date. In this case, you may not consider lost wages, salaries, past medical

 bills, or other compensation when determining damages because neither Mrs. Swartz nor Mr. Abbott

 has asserted a claim for those types of damages. Nor may you consider the cost of any future medical

 care Mrs. Swartz or Mr. Abbott may require because neither Mrs. Swartz nor Mr. Abbott has made a

 claim for those types of damages.

        Likewise, this same standard should be used when determining any damages awarded to Mr.

 Swartz or Mrs. Abbott for their Loss of Consortium claims, if you find in either of their favor.



 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 24 (modified to address loss of consortium
 claim and to add agreed-to term “the cancer returning” in the second paragraph).




                                                    32
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 38 of 66 PAGEID #: 6350




                                          Instruction No. 30

                                        FUTURE DAMAGES

 Plaintiffs’ Version:

        You are not to speculate regarding future damages to any Plaintiff. None of the plaintiffs has

 made a claim for future wage loss, medical bills, or physical pain and suffering. The law deals in

 probabilities and not mere possibilities. In determining future damages, you may consider only those

 things that you find from the evidence are reasonably certain to occur in the future. “Reasonably

 certain” means probable, that is, more likely to occur than not.

        With reference to the amount of an award, if any, you are to follow the instructions already

 given. Among other things, as I have instructed you, in determining future damages, if any, you will

 find only the damages they are reasonably certain to experience as a proximate result of the injuries.

 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 25.


 DuPont’s Version:

        You are not to speculate regarding future damages to any Plaintiff. None of the Plaintiffs has

 made a claim for future wage loss, medical bills, or physical pain and suffering.




                                                   33
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 39 of 66 PAGEID #: 6351




                                         Instruction No. 31

                                      DAMAGES – TAXES

        You may not consider federal, state, or city income taxes in determining damages. In no event

 may you add to or subtract from an award because of such taxes.



 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 26.




                                                 34
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 40 of 66 PAGEID #: 6352




                                        Instruction No. 32

                               DAMAGES – ATTORNEYS’ FEES

        If you decide to award damages, you may not consider attorneys’ fees in determining

 damages. In no event may you add to or subtract from an award because of attorneys’ fees.




                                                35
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 41 of 66 PAGEID #: 6353




                                           Instruction No. 33

                                INTERROGATORIES TO BE GIVEN

           You will be presented with separate interrogatories for both for Mrs. Swartz and Mr. Abbott.

 You will answer the interrogatories for Mrs. Swartz only if you found in favor of Mrs. Swartz on her

 negligence claim and awarded her compensatory damages. You will answer the interrogatories for

 Mr. Abbott only if you found in favor of Mr. Abbott on his negligence claim and awarded him

 compensatory damages.

           The interrogatories ask whether Mrs. Swartz or Mr. Abbott proved by clear and convincing

 evidence that DuPont acted with actual malice, and whether the respective Plaintiff has presented

 proof of actual damages to her/him that resulted from those acts or failures to act of DuPont. I will

 explain the clear and convincing standard of proof to you, and the meaning of actual malice, in the

 next two instructions.

           You will note that there is no place on the interrogatory for you to add damages. This is

 because you are only asked to answer the interrogatory, and not to concern yourself with what may

 follow.

 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 27.




                                                    36
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 42 of 66 PAGEID #: 6354




                                            Instruction No. 34

                           CLEAR AND CONVINCING EVIDENCE

         “Clear and convincing” means that the evidence must produce in your minds a firm belief or

 conviction about the facts to be proved. It must be more than evidence that simply outweighs or

 overbalances the evidence opposed to it.


 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 28.




                                                   37
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 43 of 66 PAGEID #: 6355




                                          Instruction No. 35

                                         ACTUAL MALICE

 Plaintiffs’ Version:

        “Actual malice” means a conscious disregard for the rights and safety of other persons that

 has a great probability of causing substantial harm. Actual malice may be inferred from conduct and

 surrounding circumstances.

 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final
 Jury Instructions [Vigneron ECF No. 195] at Instruction No. 29.

 DuPont’s Version:

        Actual malice means either behavior that is characterized by hatred, ill will, or a spirit of

 revenge or a conscious disregard for the rights and safety of other persons that has a great probability

 of causing substantial harm. A “great probability of causing substantial harm” means a near certainty

 that substantial harm will occur. The great probability standard exceeds probable, likely, foreseeable

 or reckless. Thus, to find that DuPont acted with actual malice, you must conclude by clear and

 convincing evidence either that DuPont acted with hatred, ill will, or revenge, or that DuPont had

 subjective knowledge and was nearly certain that its conduct would cause substantial harm to

 someone like Mrs. Swartz and/ or Mr. Abbott, respectively, and that DuPont consciously disregarded

 that. Actual malice may be inferred from conduct and surrounding circumstances.


 References: Preston v. Murty, 512 N.E.2d 1174, 1176 (Ohio 1987); Aetna Cas. & Sur. Co. v. Leahey
 Constr. Co., 219 F.3d 519, 546 (6th Cir. 2000); Motorist Mut. Ins. Co. v. Said, 590 N.E.2d 1228,
 1234 (Ohio 1992); Kuebler v. Gemini Transp., 2013 U.S. Dist. LEXIS 172769, at *12 (S.D. Ohio
 Dec. 9, 2013).




                                                   38
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 44 of 66 PAGEID #: 6356




                                          Instruction No. 36

                      DELIBERATIONS AND VERDICT INFORMATION

        That concludes the part of my instructions explaining the rules for considering some of the

 testimony and evidence. Now let me finish up by explaining some things about your deliberations in

 the jury room, and your possible verdicts.

        The first thing that you should do in the jury room is choose someone to be your foreperson.

 The foreperson acts as the chairperson of the meeting and is your spokesperson in court. He or she

 must see to it that the charges and the issues are taken up as given to you; that everyone has a chance

 to speak to these matters; and that your deliberations proceed in an orderly way.

        After you have arrived at the verdict, which must be unanimous, the foreperson and all jurors

 will sign the verdict form on the lines as indicated. Once you start deliberating, do not talk to the

 courtroom deputy, or to me, or to anyone else except each other in the jury room about the case. If

 you have any questions or messages, you must write them down on a piece of paper, signed by any

 of you, and then give them to the court security officer, who will give them to me, and I will respond

 as soon as I can. I may have to talk to the lawyers about what you have asked, so it may take me some

 time to get back to you. Any questions or messages normally should be sent to me through your

 foreperson.

        All of the exhibits that were admitted into evidence will be sent to the jury room with you so

 you can review them during your deliberations.

        One more thing about messages. Do not ever write down or tell anyone outside the jury room

 how you stand on your votes. For example, do not write down or tell anyone outside the jury room

 that you are split 3-5, or 6-2 or whatever your vote happens to be. That should stay confidential until

 you are finished.




                                                   39
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 45 of 66 PAGEID #: 6357




 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 30 (modified by agreement of the parties to
 add “that were admitted into evidence” into fourth paragraph).




                                                40
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 46 of 66 PAGEID #: 6358




                                          Instruction No. 37

                                      DUTY TO DELIBERATE

        Now that all the evidence is in and the arguments are completed, you are free to talk about the

 case in the jury room. In fact, it is your duty to talk with each other about the evidence, and to make

 every reasonable effort you can to reach unanimous agreement. Talk with each other, listen carefully

 and respectfully to each other’s views, and keep an open mind as you listen to what your fellow jurors

 have to say. Try your best to work out your differences. Do not hesitate to change your mind if you

 are convinced that other jurors are right and that your original position was wrong. And I mention

 again, your verdict must be unanimous.

        But do not ever change your mind just because other jurors see things differently, or just to

 get the case over with. In the end, your vote must be your own vote. It is important for you to reach

 unanimous agreement, but only if you can do so honestly and in good conscience.

        Listen carefully to what other jurors have to say, and then decide for yourself if the plaintiffs

 have met their burden of proof. Remember that, if you chose to take notes, the notes are for your

 personal use and should not be shared with other jurors. It is important that each juror rely solely on

 his or her recollection and not on another juror’s notes.

        No one will be allowed to hear your discussions in the jury room, and no record will be made

 of what you say. So you should all feel free to speak your minds.



 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 31.




                                                   41
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 47 of 66 PAGEID #: 6359




                                         Instruction No. 38

                                       FORM OF VERDICT

        The Court will provide you with the verdict forms which you will have with you in the jury

 room. I will read those to you in a minute.



 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 32.




                                                42
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 48 of 66 PAGEID #: 6360




                                          Instruction No. 39

                    EXPERIMENTS, RESEARCH, AND INVESTIGATION

        Remember that you must make your decision based only on the evidence that you saw and

 heard here in court. Do not try to gather any information about the case on your own while you are

 deliberating.

        For example, do not conduct any experiments inside or outside the jury room; do not bring

 any books, like a dictionary, or anything else with you to help you with your deliberations; do not

 conduct any independent research, reading, or investigation about the case; and do not visit any of

 the places that were mentioned during the trial.

        During your deliberations, you must not communicate with or provide any information to

 anyone by any means about this case. You may not use any electronic device or media, such as a

 telephone, cell phone, smart phone, iPhone, Blackberry, or computer; the internet, any internet

 service, or any test or instant messaging service; or any internet chat room, blog, or website such as

 Facebook, LinkedIn, YouTube, Instagram, Snap Chat, or Twitter; to communicate to anyone any

 information about this case or to conduct any research about this case until I accept your verdict in

 open court.

        Make your decision based only on the evidence that you saw and heard here in court.

 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 33 (modified by agreement of the parties).




                                                    43
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 49 of 66 PAGEID #: 6361




                                          Instruction No. 40

  INSTRUCTIONS AND FORM DO NOT RECOMMEND ANY PARTICULAR VERDICT

        I caution you that nothing said in these instructions and nothing in the verdict forms prepared

 for your convenience is to suggest or convey in any way the verdict I think you should return. The

 verdict you return is your exclusive duty and responsibility as jurors.


 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 34.




                                                   44
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 50 of 66 PAGEID #: 6362




                                           Instruction No. 41

             NOTIFY COURT SECURITY OFFICER WHEN VERDICT IS READY

          When you arrive at a verdict, you will notify the Court Security Officer, who will inform the

 Court.



 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 35.




                                                   45
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 51 of 66 PAGEID #: 6363




                                             Instruction No. 42

                                      WRITTEN INSTRUCTIONS

         The written form of the instructions on the law I have just given you will be available to you

 in the jury room.

         These instructions, which are contained in a three-ring binder, are placed in the charge of the

 foreperson you elect.

         You are invited to use these instructions in any way that will assist you in your deliberations

 and in arriving at a verdict.

         You may pass these instructions from juror to juror for individual reading and consideration,

 but you may not remove any one of the individual sheets from the binder.

         These written instructions, which are in exactly the same language as I have given them to

 you orally, represent the law that is applicable to the facts, as you find the facts to be.

         There is a table of contents on the first page of these instructions. You may readily locate any

 particular instruction by referring to this list.



 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195] at Instruction No. 36.




                                                     46
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 52 of 66 PAGEID #: 6364




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

     ANGELA SWARTZ and TEDDY
     SWARTZ,

                           Plaintiffs,                  Case No. 18-cv-00136

            v.                                          JUDGE EDMUND A. SARGUS, JR.

     E. I. DU PONT DE NEMOURS AND
     COMPANY,

                           Defendant.

    JURY VERDICT FORM FOR SWARTZ NEGLIGENCE CLAIM [DuPont’s Version]                                  Commented [A2]: P
                                                                                                      laintiffs contend that
                                                                                                      Abbott verdict
           1. Do you find in favor of Mrs. Swartz or DuPont on her negligence claim?                  forms/interrogatories
                                                                                                      should be first because it
                                                                                                      is the earlier filed case.
                                         Mrs. Swartz: ____
                                                                                                      DuPont contents that
                                                                                                      Swartz verdict
                                         DuPont:        ____                                          forms/interrogatories
                                                                                                      should go first because it
 (All must agree)                                                                                     was the first scheduled
                                                                                                      trial and throughout
                                                                                                      instructions we have
                                                                                                      referred to Swartz first.




        If you found in favor of Mrs. Swartz on Question 1, then answer the next question.
        If you found in favor of DuPont on Question 1, do not answer the following question.

             2. If you found in favor of Mrs. Swartz, what damages, if any, do you find Mrs. Swartz
 is entitled to on her negligence claim?
                                     $ ____________
 (All must agree)




                                                   47
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 53 of 66 PAGEID #: 6365




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

     ANGELA SWARTZ and TEDDY
     SWARTZ,

                           Plaintiffs,                  Case No. 18-cv-00136

            v.                                          JUDGE EDMUND A. SARGUS, JR.

     E. I. DU PONT DE NEMOURS AND
     COMPANY,

                           Defendant.

   JURY VERDICT FORM FOR SWARTZ LOSS OF CONSORTIUM CLAIM [DuPont’s
                              Version]

          1. If you found in favor of Mrs. Swartz on her negligence claim, do you find in favor of
 Mr. Swartz or DuPont on Mr. Swartz’s loss of consortium claim?
                                     Mr. Swartz:        ____
                                     DuPont:            ____
 (All must agree)




        If you found in favor of Mr. Swartz on Question 1, then answer the next question.
        If you found in favor of DuPont on Question 1, do not answer the following question.

             2. If you found in favor of Mr. Swartz, what damages, if any, do you find Mr. Swartz is
 entitled to on his loss of consortium claim?
                                     $ ____________
 (All must agree)




                                                   48
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 54 of 66 PAGEID #: 6366




                                     UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION

     ANGELA SWARTZ and TEDDY
     SWARTZ,

                                Plaintiffs,                     Case No. 18-cv-00136

              v.                                                JUDGE EDMUND A. SARGUS, JR.

     E. I. DU PONT DE NEMOURS AND
     COMPANY,

                                Defendant.


           SWARTZ JURY VERDICT INTERROGATORY NO. 1 [DuPont’s Version]1

       Answer this interrogatory only if you found in favor of Mrs. Swartz on her negligence claim
 and awarded her compensatory damages.

       Do you find that Mrs. Swartz has proven by a preponderance of the evidence that she has a
 permanent and substantial physical deformity that resulted from her kidney cancer?


                                            Yes:      ____
                                            No:       ____
 (All must agree)




 References: OJI § 315.01 (modified); Ohio Rev. Code § 2315.18(B)(3)(a)-(b).




 1
  Plaintiffs do not submit an alternative version in light of the Court’s previous rulings, including in DMO 34 [ECF No.
 5285].

                                                           49
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 55 of 66 PAGEID #: 6367




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

     ANGELA SWARTZ and TEDDY
     SWARTZ,

                          Plaintiffs,                Case No. 18-cv-00136

            v.                                       JUDGE EDMUND A. SARGUS, JR.

     E. I. DU PONT DE NEMOURS AND
     COMPANY,

                          Defendant.


          SWARTZ JURY VERDICT INTERROGATORY NO. 2 [DuPont’s Version]

       Answer this interrogatory only if you found in favor of Mrs. Swartz on her negligence claim
 and awarded her compensatory damages.

         Do you find that Mrs. Swartz has proven by clear and convincing evidence that DuPont acted
 with actual malice and that Mrs. Swartz has proven actual damages to her that resulted from those
 acts or failures to act of DuPont? (“Actual malice” means a conscious disregard for the rights and
 safety of other persons that has a great probability of causing substantial harm.)


                                    Yes:    ____
                                    No:     ____
 (All must agree)




 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195], Jury Verdict Interrogatory.




                                                50
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 56 of 66 PAGEID #: 6368




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

     TRAVIS ABBOTT and JULIE ABBOTT,

                           Plaintiffs,
                                                        Case No. 17-cv-00998
            v.
                                                        JUDGE EDMUND A. SARGUS, JR.
     E. I. DU PONT DE NEMOURS AND
     COMPANY,

                           Defendant.


     JURY VERDICT FORM FOR ABBOTT NEGLIGENCE CLAIM [DuPont’s Version]

           1. Do you find in favor of Mr. Abbott or DuPont on his negligence claim?

                                     Mr. Abbott:        ____
                                     DuPont:            ____
 (All must agree)




        If you found in favor of Mr. Abbott on Question 1, then answer the next question.
        If you found in favor of DuPont on Question 1, do not answer the following question.

             2. If you found in favor of Mr. Abbott, what damages, if any, do you find Mr. Abbott is
 entitled to on his negligence claim?
                                     $ ___________
 (All must agree)




                                                   51
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 57 of 66 PAGEID #: 6369




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

     TRAVIS ABBOTT and JULIE ABBOTT,

                           Plaintiffs,
                                                      Case No. 17-cv-00998
            v.
                                                      JUDGE EDMUND A. SARGUS, JR.
     E. I. DU PONT DE NEMOURS AND
     COMPANY,

                           Defendant.

    JURY VERDICT FORM FOR ABBOTT LOSS OF CONSORTIUM CLAIM [DuPont’s
                               Version]

          1. If you found in favor of Mr. Abbott on his negligence claim, do you find in favor of
 Mrs. Abbott or DuPont on her loss of consortium claim?
                                     Mrs. Abbott:     ____
                                     DuPont:          ____
 (All must agree)




        If you found in favor of Mrs. Abbott on Question 1, then answer the next question.
        If you found in favor of DuPont on Question 1, do not answer the following question.

             2. If you found in favor of Mrs. Abbott, what damages, if any, do you find Mrs. Abbott
 is entitled to on her loss of consortium claim?
                                     $ ____________
 (All must agree)




                                                 52
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 58 of 66 PAGEID #: 6370




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

     TRAVIS ABBOTT and JULIE ABBOTT,

                      Plaintiffs,
                                               Case No. 17-cv-00998
            v.
                                               JUDGE EDMUND A. SARGUS, JR.
     E. I. DU PONT DE NEMOURS AND
     COMPANY,

                      Defendant.

          ABBOTT JURY VERDICT INTERROGATORY NO. 1 [DuPont’s Version]

        PLACEHOLDER FOR STATUTE OF LIMITATIONS

                                Yes:   ____
                                No:    ____
 (All must agree)




                                          53
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 59 of 66 PAGEID #: 6371




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

     TRAVIS ABBOTT and JULIE ABBOTT,

                          Plaintiffs,
                                                     Case No. 17-cv-00998
            v.
                                                     JUDGE EDMUND A. SARGUS, JR.
     E. I. DU PONT DE NEMOURS AND
     COMPANY,

                          Defendant.

          ABBOTT JURY VERDICT INTERROGATORY NO. 2 [DuPont’s Version]

       Answer this interrogatory only if you found in favor of Mr. Abbott on his negligence claim
 and awarded him compensatory damages.

         Do you find that Mr. Abbott has proven by clear and convincing evidence that DuPont acted
 with actual malice and that Mr. Abbott has proven actual damages to him that resulted from those
 acts or failures to act of DuPont? (“Actual malice” means a conscious disregard for the rights and
 safety of other persons that has a great probability of causing substantial harm.)


                                    Yes:    ____
                                    No:     ____
 (All must agree)




                                                54
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 60 of 66 PAGEID #: 6372




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 TRAVIS ABBOTT AND
 JULIE ABBOTT,

                 Plaintiffs,
                                              Case No. 2:17-cv-998
        v.                                    JUDGE EDMUND A. SARGUS, JR.

 E.I. DU PONT DE NEMOURS
 AND COMPANY,

                 Defendant.

             JURY VERDICT FORM FOR NEGLIGENCE CLAIM [Plaintiffs’ Version]

             1. Do you find that DuPont’s negligence was a proximate cause of Mr. Abbott’s
 injuries?

                                      Yes:    ____
                                      No:     ____
 (All must agree)




 _______________________                    _______________________
       If your answer to Question 1 is “Yes,” then answer the next question.
       If your answer to Question 1 is “No,” do not answer the following question.

             2. If you found in favor of Mr. Abbott, what damages, if any, do you find Mr. Abbott is
 entitled to on his negligence claim?

                                      $ ___________________
 (All must agree)




                                                  55
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 61 of 66 PAGEID #: 6373




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 TRAVIS ABBOTT AND
 JULIE ABBOTT,

               Plaintiffs,
                                             Case No. 2:17-cv-998
        v.                                   JUDGE EDMUND A. SARGUS, JR.

 E.I. DU PONT DE NEMOURS
 AND COMPANY,

               Defendant.

    JURY VERDICT FORM FOR LOSS OF CONSORTIUM CLAIM [Plaintiffs’ Version]

          1. If you found in favor of Mr. Abbott on his negligence claim, do you find in favor of
 Mrs. Abbott on her loss of consortium claim?

                                     Yes:    ____
                                     No:     ____
 (All must agree)




 _______________________                    _______________________
       If your answer to Question 1 is “Yes,” then answer the next question.
       If your answer to Question 1 is “No,” do not answer the following question.

         2. If you found in favor of Mr. Swartz, what damages, if any, do you find Mr. Swartz is
 entitled to on his loss of consortium claim?

                                     $ ____________________
 (All must agree)




                                                 56
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 62 of 66 PAGEID #: 6374




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 TRAVIS ABBOTT AND
 JULIE ABBOTT,

               Plaintiffs,
                                             Case No. 2:17-cv-998
        v.                                   JUDGE EDMUND A. SARGUS, JR.

 E.I. DU PONT DE NEMOURS
 AND COMPANY,

               Defendant.



               JURY VERDICT INTERROGATORY NO. 1 [Plaintiffs’ Version]

 Answer this interrogatory only if you found in favor of Mr. Abbott on his negligence claim and
 awarded him compensatory damages.

         Do you find that Mr. Abbott has proven by clear and convincing evidence that DuPont acted
 with actual malice and that Mr. Abbott has proven actual damages to him that resulted from those
 acts or failures to act of DuPont? (“Actual malice” means a conscious disregard for the rights and
 safety of other persons that has a great probability of causing substantial harm.)


                                     Yes:    ____
                                     No:     ____
 (All must agree)




 _____________________                       _______________________


 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195], Jury Verdict Interrogatory.




                                                 57
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 63 of 66 PAGEID #: 6375




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

     TRAVIS ABBOTT and JULIE ABBOTT,

                      Plaintiffs,
                                               Case No. 17-cv-00998
            v.
                                               JUDGE EDMUND A. SARGUS, JR.
     E. I. DU PONT DE NEMOURS AND
     COMPANY,

                      Defendant.

          ABBOTT JURY VERDICT INTERROGATORY NO. 2 [Plaintiffs’ Version]

        PLACEHOLDER FOR STATUTE OF LIMITATIONS

                                Yes:   ____
                                No:    ____
 (All must agree)




                                          58
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 64 of 66 PAGEID #: 6376




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

   ANGELA SWARTZ and
   TEDDY SWARTZ,

                    Plaintiff,                  Case No. 2:18-cv-00136
                                                JUDGE EDMUND A. SARGUS, JR.
             v.

   E.I. DU PONT DE
   NEMOURS AND
   COMPANY,

             JURY VERDICT FORM FOR NEGLIGENCE CLAIM [Plaintiffs’ Version]

             1. Do you find that DuPont’s negligence was a proximate cause of Mrs. Swartz’s
 injuries?

                                      Yes:   ____
                                      No:    ____
 (All must agree)




        If your answer to Question 1 is “Yes,” then answer the next question.
        If your answer to Question 1 is “No,” do not answer the following question.


             2. If you found in favor of Mrs. Swartz, what damages, if any, do you find Mrs. Swartz
 is entitled to on her negligence claim?

                                      $ ______________________
 (All must agree)




                                                 59
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 65 of 66 PAGEID #: 6377




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

   ANGELA SWARTZ and
   TEDDY SWARTZ,

                    Plaintiff,                  Case No. 2:18-cv-00136
                                                JUDGE EDMUND A. SARGUS, JR.
          v.

   E.I. DU PONT DE
   NEMOURS AND
   COMPANY,

    JURY VERDICT FORM FOR LOSS OF CONSORTIUM CLAIM [Plaintiffs’ Version]

          1. If you found in favor of Mrs. Swartz on her negligence claim, do you find in favor of
 Mr. Swartz on his loss of consortium claim?
                                     Yes: ____
                                     No:      ____
 (All must agree)




        If your answer to Question 1 is “Yes,” then answer the next question.
        If your answer to Question 1 is “No,” do not answer the following question.

             2. If you found in favor of Mr. Swartz, what damages, if any, do you find Mr. Swartz is
 entitled to on his loss of consortium claim?

                                     $ ____________________
 (All must agree)




                                                  60
Case: 2:17-cv-00998-EAS-EPD Doc #: 165-2 Filed: 02/24/20 Page: 66 of 66 PAGEID #: 6378




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 ANGELA SWARTZ AND TEDDY SWARTZ,

               Plaintiffs,
                                            Case No. 2:18-cv-136
        v.                                  JUDGE EDMUND A. SARGUS, JR.

 E.I. DU PONT DE NEMOURS
 AND COMPANY,

               Defendant.



               JURY VERDICT INTERROGATORY NO. 1 [Plaintiffs’ Version]

       Answer this interrogatory only if you found in favor of Mrs. Swartz on her negligence claim
 and awarded her compensatory damages.

         Do you find that Mrs. Swartz has proven by clear and convincing evidence that DuPont acted
 with actual malice and that Mrs. Swartz has proven actual damages to her that resulted from those
 acts or failures to act of DuPont? (“Actual malice” means a conscious disregard for the rights and
 safety of other persons that has a great probability of causing substantial harm.)


                                    Yes:    ____
                                    No:     ____
 (All must agree)




 References: Vigneron v. E. I. du Pont de Nemours and Company, Case No. 2:13-cv-136, Final Jury
 Instructions [Vigneron ECF No. 195], Jury Verdict Interrogatory.




                                                61
